Citation Nr: 1710754	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from November 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Veteran contacted VA and requested his Board hearing, which was scheduled to be conducted at the Board's offices in Washington, D.C., be rescheduled and conducted via videoconference.  He also indicated he no longer resides in the state of Kentucky, and requested his hearing be conducted at the VA facility located nearest to Cincinnati, Ohio.  Based on the request to reschedule the Board hearing, the case must be remanded to schedule the Veteran for a videoconference hearing per his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing per his request to be conducted at the VA facility nearest to Cincinnati, Ohio that holds videoconferences with the Board.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




